Name: Council Decision of 1Ã December 2009 laying down measures for the implementation of the European Council Decision on the exercise of the Presidency of the Council, and on the chairmanship of preparatory bodies of the Council
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  economic geography
 Date Published: 2009-12-09

 9.12.2009 EN Official Journal of the European Union L 322/28 COUNCIL DECISION of 1 December 2009 laying down measures for the implementation of the European Council Decision on the exercise of the Presidency of the Council, and on the chairmanship of preparatory bodies of the Council (2009/908/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 16(9) thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 236(b) thereof, Having regard to the European Council Decision of 1 December 2009 on the exercise of the Presidency of the Council (1), and in particular Article 2, third subparagraph, and Article 4 thereof, Whereas: (1) Measures should be laid down for the implementation of the European Council Decision on the exercise of the Presidency of the Council (hereinafter referred to as the European Council Decision). (2) Those implementing measures include the order in which the pre-established groups of three Member States are to hold the Presidency in turn for consecutive periods of 18 months taking into account the fact that there exist since 1 January 2007, in accordance with the Council's Rules of Procedure, a system of Council 18-month programmes agreed between the three Presidencies which hold office during the period concerned. (3) In accordance with Article 1 of the European Council Decision, the composition of the groups must take account of the diversity of the Member States and geographical balance within the Union. (4) The division of responsibilities among the Member States within each group is determined by Article 1(2) of the European Council Decision. In either of the situations provided for in Article 2(1) of this Decision, the Member States within each group will by common accord determine the practical arrangements for their collaboration. (5) In addition, those implementing measures should include specific rules with regard to the chairing of preparatory bodies of the Foreign Affairs Council as provided for in Article 2, third subparagraph, of the European Council Decision. (6) Most of those preparatory bodies should be chaired by a representative of the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter the High Representative) while the rest of them should continue to be chaired by the six-monthly Presidency. Where the chair of such bodies is a representative of the High Representative, a transitional period may apply. (7) Preparatory bodies which are not chaired by the six-monthly Presidency should also be listed in this Decision, as provided for in Article 2, third subparagraph, of the European Council Decision. (8) The chairmanship of preparatory bodies not listed in this Decision will be chaired in accordance with Article 2 of the European Council Decision, HAS ADOPTED THIS DECISION: Article 1 The order in which the Member States shall hold the Presidency of the Council as from 1 January 2007 is set out in Council Decision of 1 January 2007 determining the order in which the office of President of the Council shall be held (2). The division of this order of Presidencies into groups of three Member States, in accordance with Article 1(1) of the European Council Decision, is set out in Annex I to this Decision. Article 2 1. Each member of a group as referred to in Article 1, second subparagraph, shall in turn chair for a six-month period all configurations of the Council, with the exception of the Foreign Affairs configuration. The other members of the group shall assist the Chair in all its responsibilities on the basis of the Council's 18-month programme. 2. The members of a group as referred to in Article 1 may decide upon alternative arrangements among themselves. 3. In either of the situations provided for in paragraphs 1 and 2, the Member States within each group shall by common accord determine the practical arrangements for their collaboration. Article 3 The order in which the Member States will hold the Presidency as from 1 July 2020 shall be decided by the Council before 1 July 2017. Article 4 The preparatory bodies of the Foreign Affairs Council shall be chaired in accordance with the rules set out in Annex II. Article 5 The Council preparatory bodies listed in Annex III shall be chaired by fixed chairs as set out in that Annex. Article 6 This Decision shall enter into force on the day of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 1 December 2009. For the Council The President B. ASK (1) OJ L 315, 2.12.2009, p. 50. (2) OJ L 1, 4.1.2007, p. 11. ANNEX I Germany January-June 2007 Portugal July-December 2007 Slovenia January-June 2008 France July-December 2008 Czech Republic January-June 2009 Sweden July-December 2009 Spain January-June 2010 Belgium July-December 2010 Hungary January-June 2011 Poland July-December 2011 Denmark January-June 2012 Cyprus July-December 2012 Ireland January-June 2013 Lithuania July-December 2013 Greece January-June 2014 Italy July-December 2014 Latvia January-June 2015 Luxembourg July-December 2015 Netherlands January-June 2016 Slovakia July-December 2016 Malta January-June 2017 United Kingdom July-December 2017 Estonia January-June 2018 Bulgaria July-December 2018 Austria January-June 2019 Romania July-December 2019 Finland January-June 2020 ANNEX II CHAIRMANSHIP OF THE PREPARATORY BODIES OF THE FOREIGN AFFAIRS COUNCIL (1) The chairmanship of the preparatory bodies of the Foreign Affairs Council referred to in categories 1 to 4 in the table below shall be organised as follows: 1. Category 1 (preparatory bodies in the area of trade and development): The preparatory bodies shall be chaired by the six-monthly Presidency. 2. Category 2 (geographic preparatory bodies) The preparatory bodies shall be chaired by a representative of the High Representative. 3. Category 3 (horizontal preparatory bodies, mainly CFSP) The preparatory bodies shall be chaired by a representative of the High Representative, except the following preparatory bodies, which shall be chaired by the six-monthly Presidency:  Working Party of Foreign Relations Counsellors (RELEX),  Working Party on Terrorism (International Aspects) (COTER),  Working Party on the application of specific measures to combat terrorism (COCOP),  Working Party on Consular Affairs (COCON),  Working Party on Public International Law (COJUR), and  Working Party on the Law of the Sea (COMAR). 4. Category 4 (CSDP-related preparatory bodies) The CSDP-related preparatory bodies shall be chaired by a representative of the High Representative (2). The High Representative and the six-monthly Presidency shall closely cooperate in order to ensure coherence among all the preparatory bodies for the Foreign Affairs Council. For categories 3 and 4, the six-monthly Presidency shall continue to chair the preparatory bodies during a transitional period of up to six months after the adoption of the Council Decision on the organisation and functioning of the European External Action Service (EEAS). For category 2 this transitional period shall last up to 12 months. Modalities for appointment of chairs Where the European Council Decision or this Decision stipulates that a preparatory body (PSC and relevant working parties) shall be chaired by a representative of the High Representative, the responsibility for appointing the chair shall belong to the High Representative. These appointments shall be made on the basis of competence, while ensuring adequate geographical balance and transparency. The High Representative shall ensure that the person he or she intends to appoint as chairperson will enjoy the confidence of Member States. If that person is not yet a member of the EEAS, he or she shall become one in accordance with the EEAS recruitment procedures, at least for the time of the appointment. An evaluation of the functioning of this arrangement shall be made in the framework of the status report on the EEAS foreseen for 2012. 1. Preparatory bodies in the areas of trade and development Article 207 Committee ACP Working Party Working Party on Development Cooperation (DEVGEN) Working Party on EFTA Working Party on Dual-Use Goods Working Party on Trade Questions Working Party on Commodities Working Party on the Generalised System of Preferences Working Party on Preparation for International Development Conferences/UNCCD Desertification/UNCTAD Working Party on Humanitarian Aid and Food Aid Export Credits Group 2. Geographic preparatory bodies Mashreq/Maghreb Working Party (COMAG/MaMa ) Working Party on Eastern Europe and Central Asia (COEST) Working Party on the Western Balkans Region (COWEB) Middle East/Gulf Working Party (COMEM/MOG) Asia-Oceania Working Party (COASI) Working Party on Latin America (COLAT) Working Party on Transatlantic Relations (COTRA) Africa Working Party (COAFR) 3. Horizontal preparatory bodies (mostly CFSP) Working Party of Foreign Relations Counsellors (RELEX) Nicolaidis Group Working Party on Global Disarmament and Arms Control (CODUN) Working Party on Non-Proliferation (CONOP) Working Party on Conventional Arms Export (COARM) Working Party on Human Rights (COHOM) Working Party on Terrorism (International Aspects) (COTER) (3) Working Party on the application of specific measures to combat terrorism (COCOP) (3) Working Party on OSCE and the Council of Europe (COSCE) United Nations Working Party (CONUN) Ad hoc Working Party on the Middle East Peace Process (COMEP) Working Party on Public International Law (COJUR, COJUR-ICC) Working Party on the Law of the Sea (COMAR) Working Party on Consular Affairs (COCON) Working Party on CFSP Administrative Affairs and Protocol (COADM) 4. CSDP-related preparatory bodies Military Committee (EUMC) Military Committee Working Group (EUMCWG) Politico-Military Working Party (PMG) Committee for Civilian Aspects of Crisis Management (CIVCOM) Working Party on European Arms Policy (1) A review of the scope and organisation of the working structures in the area of foreign affairs should be conducted swiftly after 1 December 2009, in particular as concerns the area of development. The arrangements on the chairmanship of the working parties reviewed should, if needed, be adapted according to the general principles set out in this Annex. (2) The Military Committee (EUMC) and the Military Committee Working Group (EUMCWG) shall continue to be chaired by an elected chair, as shown in Annex III, as was the case before the entry into force of this Decision. (3) The question of the Working Party on Terrorism (International Aspects) (COTER) and of the Working Party on the application of specific measures to combat terrorism (COCOP) will also be dealt with in the framework of the discussion on the JHA working structures. ANNEX III CHAIRPERSONS OF COUNCIL PREPARATORY BODIES WITH A FIXED CHAIR Elected chairs Economic and Financial Committee Employment Committee Social Protection Committee Military Committee (1) Economic Policy Committee Financial Services Committee Military Committee Working Group (1) Code of Conduct Group (Business Taxation) Chaired by the General Secretariat of the Council Security Committee Working Party on Information Working Party on Legal Data Processing Working Party on Electronic Communications Working Party on Codification of Legislation Working Party of Legal-Linguistic Experts Working Party on New Buildings (1) See also Annex II.